In a proceeding pursuant to Family Court Act article 8, inter alia, seeking an order of protection, the appeal is from an order of the Family Court, Kings County, (De Phillips, J.), dated May 31, 1985, which granted the petitioner wife an order of protection excluding the appellant from certain portions of the marital premises for a period of one year.
Ordered that the appeal is dismissed as moot, without costs or disbursements.
Since the order of protection excluding the appellant from certain portions of the marital residence has already expired and no further relief was sought or obtained, and since a decision regarding the propriety of this order will not, at this juncture, directly affect the rights and interests of the parties, the appeal is hereby dismissed as moot (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707; Toscano v Van Lindt, 112 AD2d 364; New York Pub. Interest Research Group v Regan, 91 AD2d 774). This case does not present any issue or question of fact which would warrant the invocation of an exception to *767the mootness doctrine. Mangano, J. P., Bracken, Niehoff and Eiber, JJ., concur.